Citation Nr: 1550784	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  08-19 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for left flank pain.

2.  Entitlement to service connection for a left arm disorder (manifested by numbness of the left arm), to include as secondary to service-connected left flank pain.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected left flank pain.

4.  Entitlement to service connection for a left leg disorder (manifested by weakness of the left leg), to include as secondary to service-connected left flank pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1990 to February 1994.  The issues on appeal were previously remanded by the Board of Veterans' Appeals (Board) in May 2009 and April 2012.  

In April 2012, the Board (in a separate decision) also remanded the issue of entitlement to payment or reimbursement of foreign medical expenses, finding it was inextricably intertwined with the pending increased rating and service connection claims.  Pending completion of the below remand instructions, the agency of original jurisdiction (AOJ) should forward the claims file to the Health Administration Center (HAC) in Denver, Colorado, so that the foreign medical expenses claim may be readjudicated pursuant to the April 2012 remand. 

The issue of whether new and material evidence has been received to reopen service connection for a bilateral hip disorder was previously referred by the Board to the AOJ for appropriate action.  See April 2012 Board remand. Review of the claims file does not reflect that this issue has been adjudicated by the AOJ.  Further, the issue of entitlement to special adaptive housing has been raised by the record in a September 2006 notice of disagreement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  


REMAND

In April 2012, the Board remanded the issues on appeal for additional development.  The AOJ was directed to determine whether the Veteran was evaluated by a VA fee-based examiner (Dr. W.) on November 24, 2005, and (1) if he was, take action to obtain a copy of the examination report or (2) if he was not, to annotate the claims file to reflect that fact and provide notification to the Veteran and representative.  Review of the claims file does not reflect that this development was completed; therefore, the Board finds that there has not been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Second, pursuant to the April 2012 Board remand directives, the Veteran underwent a VA examination in January 2014.  The examiner diagnosed left chest wall strain (resolved).  The examiner opined that the Veteran's subjective reports of "left flank pain" were less likely as not related to his in-service injuries because his current left flank pain was in a different area of the body and it was not possibly related to the resolved service-connected left chest wall strains during service.  

Review of the service treatment records note that the Veteran was treated for a left flank injury and left sided pain in September and October 1992.  The latissimus dorsi muscle was noted to be affected.  The examiner did not provide any rationale or explanation as to how the current "left flank pain" is located in a different area of the body than the service-connected "left flank pain."  As such, the Board finds that additional clarification is required.     

Next, the January 2014 VA examiner opined that it was less likely as not that the service-connected left flank pain caused or aggravated a disability of the left leg manifested by weakness because any left leg weakness would not be related to the current left flank pain or resolved left chest wall strains.  The VA examiner included no rationale for the opinion that the left leg disorder was not aggravated by the left flank pain.  

Further, the January 2014 VA examiner opined that it was less likely as not that the left flank pain caused or aggravated a disability manifested by numbness of the left arm because left flank pain was not a cause of or aggravating factor of left arm numbness.  The VA examiner included no rationale for this opinion.  

Finally, pursuant to the remand instructions, the VA examiner was asked, for purposes of the intertwined medical reimbursement claim, whether it was at least as likely as not that the Veteran had disabilities of the low back, left leg, and/or left arm that were aggravating the service-connected left flank pain.  No opinion regarding this question was rendered by the January 2014 VA examiner.  Based on the above, the Board finds that an additional medical opinion is required to address these questions.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should determine whether the Veteran was evaluated by a VA fee-basis examiner (Dr. W.) on November 24, 2005, as he asserts.  If he was, take action to obtain a copy of the report.  If no such report is available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Arrange for the claims file to be reviewed by the VA examiner who prepared the January 2014 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing addendum opinions to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

* Is it at least as likely as not (50 percent or greater probability) that the left flank pain the Veteran currently reports is related to that he experienced in service?  The VA examiner should comment on the difference, if any, between the left flank and latissimus dorsi muscle pain documented in the September and October 1992 service treatment records and the current left flank pain.

* Is it at least as likely as not (50 percent or greater probability) that the left arm disorder was caused by the service-connected left flank pain?

* Is it at least as likely as not (50 percent or greater probability) that the left arm disorder was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected left flank pain?

* Is it at least as likely as not (50 percent or greater probability) that the left leg disorder was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected left flank pain?

* For purposes of the intertwined medical reimbursement claim (addressed in a separate April 2012 decision), is it at least as likely as not that the Veteran has disabilities of the low back, left leg, and/or left arm that are aggravating his service-connected left flank pain?  Does he have any other disabilities that are at least as likely as not associated with and aggravating his service-connected left flank pain?  If so, please identify each such disability.

3.  Then, readjudicate the issues on appeal.  If any of the issues remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




